FIRST AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is made as of April 26, 2010 (and is effective for all purposes as
of March 31, 2010), by and among INTERNATIONAL ASSETS HOLDING CORPORATION, a
Delaware corporation ("IAAC") and INTL COMMODITIES, INC., a Delaware corporation
(together with IAAC, the "Borrowers") and BANK OF AMERICA, N.A., a national
banking association (the "Lender").

Recitals

Pursuant to that certain Second Amended and Restated Credit Agreement dated as
of December 17, 2009, between the Lender and the Borrowers (as the same may from
time to time be amended, restated, supplemented, or otherwise modified, the
"Credit Agreement"), the Lender established a revolving credit facility pursuant
to which the Lender agreed to make advances to the Borrowers from time to time
in an aggregate principal amount not to exceed Thirty Five Million Dollars
($35,000,000).



The Borrowers have asked the Lender to amend the Credit Agreement in certain
respects. The Lender has agreed to do so, provided the parties hereto execute
and deliver this Amendment.



Agreement



NOW THEREFORE, in consideration of the premises and in order to induce the
Lender to amend the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



1. Terms Defined. Unless otherwise defined or stated in this Amendment, each
capitalized term used in this Amendment has the meaning given to such term in
the Credit Agreement (as amended by this Amendment).



2. Amendments to Credit Agreement. The Credit Agreement is, effective as of the
date hereof, hereby amended as follows:



The definitions set forth in Section 1.1. of the Credit Agreement are hereby
supplemented to include the following additional definition, in alphabetical
order:





"Domestic Entities" shall mean, collectively, the Borrower and all of its
Subsidiaries domiciled in the United States of America.



"Interest Coverage Ratio" means the ratio of EBITDA to interest expense, as the
latter is disclosed under GAAP.

"Minimum Unrestricted Liquidity" shall mean the sum of (a) (i) cash and
equivalents (excluding segregated funds), (ii) deposits and receivables due from
broker-dealers, clearing organizations and counterparties, (iii) income tax
receivables, (iv) financial instruments owned (at fair market value) and (v)
physical commodities inventory (at lower of cost or market value) minus (b) the
sum of (i) accounts payable and accrued liabilities, (ii) payables due broker
dealers, clearing organizations and counterparties, (iii) income tax payable,
(iv) financial instruments sold not yet purchased (at fair market value), (v)
net level three assets (as defined by FASB Statement 157), (vi) physical
commodities in process and (vii) the outstanding principal amount of all
indebtedness plus (c) the cumulative after tax marked-to-market adjustment as
disclosed under "Management's Discussion and Analysis of Financial Condition and
Results of Operations" in IAAC's applicable Form 10-Q or 10-K filings with the
United States Securities and Exchange Commission.

Section 5.2

of the Credit Agreement shall be replaced in its entirety by the following new
Section 5.2:



5.2 Interest Coverage Ratio. IAAC shall maintain (on a consolidated basis with
all of its Subsidiaries, including the Guarantee-exempt Subsidiaries) an
Interest Coverage Ratio of at least 1.75 to 1.0, except to the extent that the
Lender waives such covenant in writing as a result of a particular non-recurring
item. This ratio will be calculated on a trailing twelve-month basis.



Section 5.3

of the Credit Agreement shall be replaced in its entirety by the following new
Section 5.3:



5.3 Minimum Unrestricted Liquidity. IAAC shall maintain (on a consolidated basis
with all of its Subsidiaries, including the Guarantee-exempt Subsidiaries)
Minimum Unrestricted Liquidity of not less than Fifty Million Dollars
($50,000,000) at all times.



Section 5.4

of the Credit Agreement shall be replaced in its entirety by the following new
Section 5.4:



5.4 Minimum Net Worth Attributable to Domestic Entities Only. IAAC shall
maintain consolidated Net Worth, attributable to the Domestic Entities only, of
not less than One Hundred Fifty-Two Million Dollars ($152,000,000) provided,
however, that such figure shall permanently increase (on a dollar-for-dollar
basis) upon any increase in Net Worth by virtue of paid-in capital or IAAC's
conversion of any of IAAC's convertible debt into equity, plus an amount equal
to fifty percent (50%) of each quarterly increase in positive net income plus
fifty percent (50%) of the proceeds of any equity issuance by IAAC. For the
avoidance of doubt, this covenant shall be calculated by subtracting Net Worth
attributable to the non-Domestic Entities from consolidated Net Worth
attributable to the Domestic Entities and the non-Domestic Entities.

3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent, all of which
conditions precedent must be satisfied on or before the date of this Amendment:



(a) The Lender shall have received this Amendment executed by the parties hereto
and all outstanding attorneys' fees shall have been paid to the Lender's
attorneys, Ober, Kaler, Grimes & Shriver; and



(b) No Default or Event of Default shall have occurred and be continuing.



4. Representations and Warranties. In order to induce the Lender to enter into
this Amendment, the Borrowers hereby represent and warrant to the Lender that as
of the date hereof:



(a) no Default of Event or Default exists under the provisions of the Financing
Documents;



(b) all of the representations and warranties of the Borrowers as set forth in
the Financing Documents are true and correct on the date hereof as if the same
were made on the date hereof;



(c) no material adverse change has occurred in the business, financial
condition, prospects or operations of the Borrowers since the date of the most
recent financial statements of the Borrowers furnished to the Lender in
accordance with the provisions of the Financing Documents; and



(d) this Amendment constitutes the legal, valid and binding obligation of the
Borrowers, enforceable in accordance with its terms, and



5. Ratification and Confirmation. The Borrowers hereby ratify and confirm all of
their obligations, liabilities and indebtedness under the provisions of the
Note, the Credit Agreement, and the other Financing Documents, as the same may
be amended and modified by this Amendment. The Borrowers agree that all of the
provisions of the Note, the Credit Agreement, and the other Financing Documents
shall remain and continue in full force and effect as the same may be modified
and amended by this Amendment. In the event of any conflict between the
provisions of this Amendment and the provisions of the Financing Documents, the
provisions of this Amendment shall control.



6. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the Lender, the Borrowers, and their respective successors and assigns.



 

BORROWERS:



WITNESS: INTERNATIONAL ASSETS

HOLDING CORPORATION



 

 



By:/s/ Sean O'Connor (SEAL)



Printed Name: Sean O'Connor

Title: Chief Executive Officer



 

 

 

 

WITNESS: INTERNATIONAL ASSETS

HOLDING CORPORATION



 



By:/s/ Scott Branch (SEAL)



Printed Name: Scott Branch

Title: Chief Operating Officer



 

 

WITNESS: INTL COMMODITIES, INC.



 



By:/s/ Sean O'Connor (SEAL)



Printed Name: Sean O'Connor

Title: Chief Executive Officer



 

 

LENDER:



BANK OF AMERICA, N.A.,

A national banking association



 

By:/s/ Michael D. Brannan (SEAL)

Michael D. Brannan

Senior Vice President